Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-14-2008

USA v. Warren Rossin
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1790




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Warren Rossin" (2008). 2008 Decisions. Paper 650.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/650


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-264                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No. 08-1790
                                   ________________

                           UNITED STATES OF AMERICA,

                                            v.

                                  WARREN ROSSIN
                                                    Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Crim. No. 2-00-cr-00564-002)
                      District Judge: Honorable Petrese B. Tucker
                    _______________________________________

 Submitted for Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                    Under Third Circuit L.A.R .27.4 and I.O.P. 10.6
                                    July 31, 2008

               Before: AMBRO, FUENTES and JORDAN, Circuit Judges

                                (Filed : August 14, 2008)

                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      This is an appeal from the District Court’s denial of Warren Rossin’s pro se

motion to suspend his court-ordered fine. For the following reasons, we will summarily

affirm. See 3rd Cir. L.A.R. 27.4 and I.O.P. 10.6.
       Rossin pleaded guilty to conspiring to distribute more than 1,000 kilograms of

marijuana in violation of 21 U.S.C. § 846 and was sentenced to 240 months in prison.1

As part of his sentence, Rossin was also ordered to pay a $5,000 criminal fine and a $100

special assessment. Rossin has paid the special assessment and currently owes $4,850 for

the criminal fine. On June 23, 2004, the District Court entered an Amended Criminal

Judgment which directed the Bureau of Prisons (“BOP”) to deduct “15 percent of the

defendant’s highest monthly balance each month in order to satisfy the payment of the

fine assessed by the Court.” On December 17, 2007 Rossin filed a motion for relief from

payment of the fine while he is incarcerated. Rossin contended that he is unable to pay

the fine because of medical restrictions and insufficient prison earnings. The District

Court denied his motion and his subsequent motion for reconsideration. Rossin filed a

timely notice of appeal.

       Under 18 U.S.C. § 3572(d), if the defendant notifies the District Court of any

material change in his economic circumstances, the Court may adjust the payment

schedule, or require payment in full, as the interests of justice require. In his motion,

Rossin alleged only that he did not earn enough money while incarcerated because of

medical restrictions and employment availability.2 Rossin did not allege how this

constituted a material change in his economic circumstances and conceded that he “has


       1
        We affirmed Rossin’s sentence on appeal. United States v. Rossin, 80 Fed.Appx.
790 (3d Cir. 2003) (nonprecedential).
       2
           According to Rossin, he receives “maintenance pay” of $2.76 per month.

                                             -2-
been medically unassigned for most of his time in prison.” Moreover, Rossin did not

allege how his medical condition affects his ability to comply with his

sentence—payment of 15 percent of any monthly earnings toward the fine.3 Therefore,

the District Court did not err in denying Rossin’s motion.4

       Accordingly, because this appeal presents us with no substantial question, we will

summarily affirm the District Court’s order. See 3rd Cir. L.A.R. 27.4 and I.O.P. 10.6.




       3
         In fact, Rossin stated in his motion that he has not made any payments recently
because his income for the past six months has been less than $450.00 which, according
to him, is the minimum balance required by the BOP before funds are deducted.
       4
         Rossin also attempted to argue that the District Court impermissibly delegated the
fine payments to the BOP. See, e.g., United States v. Corley, 500 F.3d 210, 228 (3d Cir.
2007). A motion to suspend the payment of a fine is not the proper vehicle for bringing
this claim. See Matheny v. Morrison, 307 F.3d 709, 711 (8th Cir. 2002). Even assuming,
arguendo, that Rossin may bring such a claim in a § 3572 motion, his argument is without
merit since the District Court set a specific payment schedule and did not improperly
delegate to the BOP.

                                            -3-